Title: From Alexander Hamilton to George Washington, [2 August 1793]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, August 2, 1793]

The Secretary of the Treasury has the honor respectfully to submit to the President the enclosed communication from the Commissioner of the Revenue, accompanied with a Contract for the Stakeage of the shoals in Cape Fear river.
It appears to the Secretary that a ratification of the Contract would be for the interest of the Public service.

A Hamilton
Treasury Depmt.  2d. August 1793.

